Citation Nr: 1454797	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-21 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for left wrist include carpal tunnel syndrome (CTS).

3.  Entitlement to a disability rating in excess of 10 percent for a low back disability.

4.  Entitlement to a disability rating in excess of 10 percent for a neck disability.

5.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.

6.  Entitlement to a disability rating in excess of 10 percent for left knee disability.

7.  Entitlement to an initial compensable disability rating for a left hand disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2012, the Veteran presented sworn testimony during a Travel Board hearing in Lincoln, Nebraska, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for a right hand disability and increased ratings for the low back, neck, right ankle, left knee, and left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's left wrist CTS is likely the result of his active service.


CONCLUSION OF LAW

Left wrist CTS was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's post-service treatment records reflect that he has been diagnosed with left wrist CTS, confirmed by electrodiagnostic testing.  See VA examination report, April 2011.  His service treatment records show complaints of left arm numbness and a left forearm contusion.  See service treatment records, March 1997, June 2009.  Additionally, he reports a history of keyboarding as a part of his military duties.  See VA examination report, April 2011.

The Veteran was afforded a VA peripheral nerves examination in April 2011.  The examiner concluded that it was not likely that the Veteran's CTS was related to the inservice contusion.  He did state that the Veteran's job in service certainly could have resulted in overuse CTS.  The Veteran testified that he has experienced chronic numbness, tingling, and pain of the fingers and wrist of his left hand since service.  He is competent to provide such a history, which the undersigned also found credible.  Thus, while not definitive, the Board interprets the finding of the April 2011 examiner as a nexus between the Veteran's military service and his current left wrist CTS - that is that the symptoms of his current CTS are the same as those that he has experienced continuously since service.  There is no medical evidence of record to contradict this positive nexus opinion.  

In light of the current diagnosis, in-service injury, positive nexus opinion, and lack of evidence to contradict this opinion, the Board finds that service connection is warranted.  The Veteran's claim for service connection for left wrist CTS is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left wrist CTS is granted.


REMAND

The Veteran complains of various symptoms of the right hand, to include pain, tingling, and numbness of the fingers and wrist.  He vaguely asserts that these are symptoms of his service connected cervical spine disability.  A medical opinion is thereby needed to address whether the Veteran's right hand complaints are secondary to his service-connected neck disability.  Further, while on Remand, an opinion should be obtained as to whether any symptoms related to the right hand/wrist are manifestations of an undiagnosed illness resulting from his service in Southwest Asia.  A new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With regard to the Veteran's increased rating claims, he testified at his November 2012 Board hearing that they had all increased in severity since he last underwent a VA examination.  He submitted a letter from his VA PA-C supporting this contention.  However, that letter is insufficient to actually rate his disabilities.  A new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

There is some indication that there may be outstanding private treatment records that are relevant to the Veteran's left and right hand claims.  Notably, a May 2014 VA treatment record indicates that the Veteran receives therapy from a private provider for his bilateral hand pain.  No such private records have been sought or obtained.  On remand, the Veteran should be invited to submit a release of information for these and any other relevant treatment records.

Finally, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Ask the Veteran to provide a signed release of information (VA Form 21-4142) for treatment records from his private physical therapist and any other facility where he has received treatment for his disabilities on appeal.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  

3.  Thereafter, the Veteran should be scheduled for a VA examination to address his right hand complaints.  The examiner must review pertinent documents, including the previous VA examinations, in the Veteran's claims file.  This must be noted in the opinion report.  

The examiner should identify all right hand disorders that the Veteran experiences currently or at any time throughout the appeals period.  For each currently diagnosed disorder, the examiner should state whether it is as likely as not (a 50 percent probability or greater) that such disorder had its onset in service or is otherwise etiologically related to his active service or a service-connected disability.  The in-service complaints of bilateral hand pain must be specifically addressed.  The assertion that the right hand symptoms are caused or secondary to his cervical spine disorder must also be discussed.

If an underlying cause/etiology of the right hand symptoms cannot be identified, the examiner should state whether the Veteran's right hand symptoms are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


4.  Thereafter, the Veteran should be scheduled for a VA examination(s) in order to determine the current nature and severity of his low back, neck, right ankle, left knee, and left hand disabilities.  The claims folder must be made available to the examiner(s) for review in connection with the examination.  The examination report(s) must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion testing and neurological testing, should be completed.

5.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


